          IN THE UNITED STATES DISTRICT COURT
         FOR THE EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

RAYFORD PRYOR, JR.
ADC #108089                                          PLAINTIFF

v.                   No. 5:17-cv-240-DPM

DENISE POWELL; RUTH THOMAS,
Doctor, UAMS; JASON KELLEY, Director
of Health and Correction, Varner Unit;
ESTELLA BLAND, APN, Varner Unit;
RORY GRIFFIN, Deputy Director, ADC;
RONALD STUKEY, Doctor; WENDY
KELLEY, Director, ADC; JANE DOE,
APN, Ouachita River, Correctional Unit;
KENDRA SENATE ROBERTS, APN;
and DEXTER PAYNE                                  DEFENDANTS

                        JUDGMENT
     Pryor' s complaint and amended complaints are dismissed
without prejudice.


                                              y
                                 D.P. Marshall Jr.
                                 United States District Judge
